EXCLUSIVE BUSINESS CONSULTING AGREEMENT
 
This Exclusive Business Consulting Agreement (the "Agreement") is entered into
as of December 15th, 2006, between the following two parties:
 
PARTY A: JILIN CITY HAITIAN BUSINESS CONSULTING CO., LTD.
 
LEGAL ADDRESS: No.1-3 South-hanyang Street, Longtan Economic Development Zone,
Jilin City, China


PARTY B: JILIN HAITIAN INDUSTRIAL COMPANY, LTD.
 
LEGAL ADDRESS: No.1-3 South-hanyang Street, Longtan Economic Development Zone,
Jilin City, China


WHEREAS, Party A is a wholly foreign-owned enterprise registered in The People's
Republic of China (the "PRC") under the laws of PRC and owns resources to
provide business consulting services;
 
WHEREAS, Advancetech Global Limited (“AGL”), an International Business Company
incorporated in the British Virgin Islands, owns all of the registered capital
of Party A;
 
WHEREAS, Party B is a domestic company with exclusively domestic capital
registered in the PRC and is engaged in the business of manufacturing chemicals
(“Business”);
 
WHEREAS, Wang Xitian and Jilin Huizheng Venture Capital Co. together own 71.34%
of the capital stock of AGL and of the registered capital of Party B, and as
such have common control over AGL and Party B;
 
WHEREAS, Party A has established a business relationship with Party B by
entering into an Operating Agreement dated as of the same date hereof
(“Operating Agreement”) and a Technology Consulting Services Agreement dated as
of the same date hereof (“Technology Agreement”);
 
WHEREAS, pursuant to the Operating Agreement and Technology Agreement between
Party A and Party B, Party B shall pay Party A certain fees as set forth in the
Operating Agreement and the Technology Agreement (“Other Fees”);
 
WHEREAS, Party B is an affiliated Chinese entity of Party A; and
 
WHEREAS, Party A desires to be the provider of business consulting and related
services to Party B, and Party B hereby agrees to accept such business
consulting and services;
 
NOW THEREFORE, the parties agree as follows:

1

--------------------------------------------------------------------------------

 
 
1.  BUSINESS CONSULTING AND SERVICES; EXCLUSIVITY


1.1.  During the term of this Agreement, Party A agrees to, as the exclusive
business consulting services provider of Party B, provide the business
consulting services to Party B (which consulting services are more specifically
described in Appendix 1).


1.2.  Party B hereby agrees to accept such business consulting services and
Party A’s appointment as the exclusive business consulting services provider of
Party B. Party B further agrees that, during the term of this Agreement, it
shall not utilize any third party to provide such business consulting services
for such above-mentioned business without the prior written consent of Party A.


1.3.  Party A shall be the sole and exclusive owner of all rights, title and
interests to any and all intellectual property rights arising from the
performance Party A’s services under this Agreement, including, but not limited
to, any trade secrets, copyrights, patents, know-how, un-patented methods and
processes and otherwise, whether developed by Party A or Party B based on Party
A's services provided under this Agreement. Party A and Party B understand and
agree that the terms and conditions of this Agreement are subject to the terms
and restrictions of the Technology Agreement between Party A and Party B dated
as of the same date hereof, as may be amended from time to time.
 
2.  CONSULTING FEES
 
During the term of this Agreement, Party B shall pay to Party A a consulting fee
(“Fee”) for the services provided by Party A under this Agreement equal to 30%
of Party B’s cash flows from operating activities (“Operating Cash Flow”). The
Fee shall be paid monthly by Party B to Party A within 10 days following the end
of each month based on the Operating Cash Flow for such month as estimated by
Party A and Party B in good faith (“Estimated Monthly Amount”). Within sixty
(60) days after the end of each fiscal quarter, Party A and Party B shall make a
final determination of the actual Operating Cash Flow for such quarter (“Final
Quarterly Amount”) based on the financial statements of Party B, which have been
reviewed or audited by the Parties’ registered certifying accountant for U.S.
financial reporting purposes (“Accountant”). To the extent the Final Quaterly
Amount is greater than the Estimated Monthly Amounts for such quarter, the Fee
shall be adjusted and Party B shall promptly remit to Party A the additional Fee
due and owing. To the extent the Final Quarterly Amount is less than the
Estimated Monthly Amounts for such quarter, the Fee shall be adjusted and Party
A shall promptly remit to Party B the amount by which the Fee was overpaid.
 
Notwithstanding anything to the contrary contained in this Agreement, for each
fiscal year of Party B, (i) in the event that 30% of Party’s B Net Income (as
defined below) for the fiscal year is less than the Fee for such fiscal year,
the Fee shall be adjusted such that it shall be equal to 30% of Party B’s Net
Income for such fiscal year, and (ii) in the event that 30% of Party B’s Net
Income is greater than the Fee for such fiscal year, the Fee shall be increased
such that it shall be equal to 30% of Party B’s Net Income for such fiscal
year. 
 
2

--------------------------------------------------------------------------------

 


For the purposes of this Agreement, the determination and calculation of
Operating Cash Flow and Net Income shall made in accordance with U.S. generally
accepted accounting principles (“U.S. GAAP”) as reflected on Party B’s U.S. GAAP
financial statements, which have been reviewed or audited by the Accountant,
before giving effect to the Fee paid or payable under this Agreement and the
Other Fees paid or payable under the Operating Agreement and Technology
Agreement. Any disputes with respect to the determination or calculation of the
Fee, Net Income or Operating Cash Flow shall be resolved by the Accountant, and
such determination shall be final.
 
3.  REPRESENTATIONS AND WARRANTIES
 
3.1.  PARTY A HEREBY REPRESENTS AND WARRANTS AS FOLLOWS:
 
 
3.1.1
Party A is a wholly foreign owned enterprise duly registered and validly
existing under the laws of the PRC and is authorized to engage in the business
of consulting services.
     
  
3.1.2
Party A has full right, power, authority and capacity and all consents and
approvals of any other third party and government necessary to execute and
perform this Agreement, which shall not be against any enforceable and effective
laws or contracts.
     
 
3.1.3
Once this Agreement has been duly executed by both parties, it will constitute a
legal, valid and binding agreement of Party A and is enforceable against it in
accordance with its terms upon its execution.

 
3.2.  PARTY B HEREBY REPRESENTS AND WARRANTS AS FOLLOWS:
 

 
3.2.1
Party B is a domestic company with exclusively domestic capital duly registered
and validly existing under the laws of the PRC and is authorized to engage in
the Business.
     

 
3.2.2
Party B has full right, power, authority and capacity and all consents and
approvals of any other third party and government necessary to execute and
perform this Agreement, which shall not be against any enforceable and effective
laws or contracts.
     

 
3.2.3
Once this Agreement has been duly executed by both parties, it will constitute a
legal, valid and binding agreement of Party B and is enforceable against it in
accordance with its terms upon its execution.

 
4.  CONFIDENTIALITY


4.1.  Party A agrees to use all reasonable means to protect and maintain the
confidentiality of Party B's confidential data and information acknowledged or
received by Party A from Party B in providing the exclusive consulting
(collectively the “Confidential Information"). Party A shall not disclose or
transfer any Confidential Information to any third party without Party B's prior
written consent. Upon termination or expiration of this Agreement, Party A
shall, at Party B's option, deliver any and all documents, information or
software containing any of such Confidential Information to Party A or destroy
it or delete all of such Confidential Information from any memory devices, and
cease to use them. This provision does not apply to Product Technology, as
defined in the Technology Agreement, as to which the Technology Agreement shall
control.

3

--------------------------------------------------------------------------------

 


4.2.  Section 4.1 shall survive after any amendment, expiration or termination
of this Agreement.
 
5.  INDEMNITY
 
Party B shall indemnify and hold harmless Party A from and against any loss,
damage, obligation and cost arising out of any litigation, claim or other legal
procedure against Party A resulting from the contents of the business consulting
and services demanded by Party B under this Agreement.
 
6.  EFFECTIVE DATE AND TERM


6.1.  This Agreement shall be executed and come into effect as of the date first
set forth above. The term of this Agreement is ten (10) years, unless earlier
terminated as set forth in this Agreement.


6.2.  This Agreement shall be automatically renewed for additional an unlimited
number of ten (10) year periods upon the expiration of the initial term hereof
or any renewal term, unless this Agreement has been previously terminated as
provided herein.


7.  TERMINATION


7.1.  Early Termination
 
During the initial term of this Agreement or any renewal term, Party B shall not
terminate this Agreement. Notwithstanding the above stipulation, Party A shall
have the right to terminate this Agreement at any time by issuing a thirty days’
prior written notice to Party B.


7.2.  Survival.
 
 Article 4 and 5 shall survive after the termination or expiration of this
Agreement.
 
8.  SETTLEMENT OF DISPUTES
 
The parties shall strive to settle any dispute arising from the interpretation
or performance in connection with this Agreement through friendly negotiation.
In case no settlement can be reached through negotiation, except as provided in
Article 2, each party can submit such matter to China International Economic and
Trade Arbitration Commission (the "CIETAC"). The arbitration shall follow the
current rules of CIETAC, and the arbitration proceedings shall be conducted in
English and shall take place in Hong Kong. The arbitration award shall be final
and binding upon the parties and shall be enforceable in accordance with its
terms.

4

--------------------------------------------------------------------------------

 


9.  FORCE MAJEURE


9.1.  Force Majeure, which includes acts of governments, acts of nature, fire,
explosion, typhoon, flood, earthquake, tide, lightning, war, means any event
that is beyond the party's reasonable control and cannot be prevented with
reasonable care. However, any shortage of credit, capital or finance shall not
be regarded as an event of Force Majeure. The affected party who is claiming to
be not liable for its failure of fulfilling this Agreement by Force Majeure
shall inform the other party, without delay, of the delay in the performance of
this Agreement by the affected party.


9.2.  In the event that the affected party is delayed in or prevented from
performing its obligations under this Agreement by Force Majeure, only within
the scope of such delay or prevention, the affected party will not be
responsible for any damage by reason of such a failure or delay of performance.
The affected party shall take appropriate means to minimize or remove the
effects of Force Majeure and attempt to resume performance of the obligations
delayed or prevented by the event of Force Majeure. After the event of Force
Majeure is removed, both parties agree to resume performance of this Agreement
with their best efforts.


10.  NOTICES
 
Notices or other communications required to be given by any party pursuant to
this Agreement shall be written in English and shall be deemed to be duly given
when it is delivered personally or sent by registered mail or postage prepaid
mail or by a recognized courier service or by facsimile transmission to the
address of the relevant party or parties set forth below.
 
Party A: Haitian Business Consulting Co., Ltd.
 
No.1-3 South-hanyang Street, Longtan Economic Development Zone, Jilin City,
China
 
Party B: Jilin Haitian Industry Company, Ltd.
 
No.1-3 South-hanyang Street, Longtan Economic Development Zone, Jilin City,
China
 
11.  NO ASSIGNMENT OR SUBLICENSE BY THE LICENSEE
 
Party A and Party B may not assign their rights or obligations under this
Agreement to any third party without the prior written consent of the other
party.

5

--------------------------------------------------------------------------------

 


12.  SEVERABILITY
 
Any provision of this Agreement that is invalid or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability, without affecting in any way the remaining
provisions hereof in such jurisdiction or rendering that any other provision of
this Agreement invalid or unenforceable in any other jurisdiction.
 
13.  AMENDMENT AND SUPPLEMENT
 
Any amendment and supplement of this Agreement shall come into force only after
a written agreement in the English language is signed by both parties. The
amendment and supplement duly executed by both parties shall be part of this
Agreement and shall have the same legal effect as this Agreement.
 
14.  GOVERNING LAW
 
This Agreement shall be governed by and construed in accordance with the PRC
laws.
 
15.  LANGUAGE
 
This Agreement is executed in English only, and the executed English language
Agreement shall prevail in all cases. This Agreement may be executed in
counterparts, each of which shall constitute one and the same agreement, and by
facsimile or electronic signature.
 
[Reminder of this page intentionally left blank.]

6

--------------------------------------------------------------------------------

 
 
IN WITNESS THEREOF, the parties hereto have caused this Agreement to be duly
executed on their behalf by a duly authorized representative as of the date
first set forth above.
 
PARTY A: JILIN CITY HAITIAN BUSINESS CONSULTING CO., LTD
 

       
By:  /s/ Wang Xitian
   

--------------------------------------------------------------------------------

Wang Xitian, Chairman and CEO
   

 
PARTY B: JILIN HAITIAN INDUSTRIAL COMPANY, LTD.
 

       
By:  /s/ Wang Xitian
   

--------------------------------------------------------------------------------

Wang Xitian, Chairman and CEO
   

 
PARTY C:
 

       
 /s/ Wang Xitian
   

--------------------------------------------------------------------------------

Wang Xitian
   

 
PARTY D: JILIN PROVINCE HUIZHENG VENTURE CAPITAL CO.
 

       
By: /s/ Wang Xitian
   

--------------------------------------------------------------------------------

Wang Xitian, Chairman 
   


7

--------------------------------------------------------------------------------

 
 
APPENDIX 1: DESCRIPTION OF BUSINESS CONSULTING AND SERVICES
 
1.  
providing business consulting on the Business of Party B;

 
2.  
providing business consulting on management, marketing, and business planning of
Party B;

 
3.  
training of managerial personnel of Party B; and

 
4.  
providing other business consultation and services that Party B may reasonably
request.


8

--------------------------------------------------------------------------------

 
 